     Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 1 of 18




                   UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                       MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                       16-md-2724
PRICING ANTITRUST LITIGATION

                                       HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:              Civil Action No.
STATE ATTORNEYS GENERAL                17-3768
LITIGATION


                 DEFENDANTS’ MEMORANDUM OF LAW
            IN SUPPORT OF THEIR JOINT MOTION TO DISMISS
       PLAINTIFFS’ FEDERAL LAW CLAIMS FOR LACK OF STANDING
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 2 of 18




                                       INTRODUCTION

       The Consolidated Amended Complaint (Dkt. 14, the “State CAC”) filed by 47 States, the

District of Columbia, and Puerto Rico (the “States”) seeks numerous types of monetary and non-

monetary relief under several theories of alleged harm. Among other things, the States purport

to seek monetary relief in the form of disgorgement and unspecified forms of relief in the States’

capacity as parens patriae. See State CAC ¶¶ 17, 22, Prayer for Relief ¶¶ C-E. The States do

not have standing to do so under federal law.1 Because “a plaintiff must demonstrate standing

separately for each form of relief sought,” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 185 (2000), the States’ federal-law claims for disgorgement and for

relief as parens patriae should be dismissed.

       First, only plaintiffs who purchase a product directly from a defendant may pursue

monetary relief under federal antitrust law. Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977).

Since the States do not allege that they directly purchased generic drugs from any Defendant,

they cannot recover monetary relief under federal law.             Calling that monetary relief

“disgorgement” rather than “damages” does not change this conclusion. Both types of monetary

relief implicate the bright-line rule set out in Illinois Brick, and the States cannot sidestep that

rule by re-labeling their damages demand as a form of “disgorgement.” As one appellate court

has recently held, “indirect purchasers cannot pursue disgorgement” under the federal antitrust

laws, because to hold otherwise would sanction “an impermissible attempt to circumvent

Supreme Court precedent.” In re Pre-Filled Propane Tank Antitrust Litig., 893 F.3d 1047, 1059

(8th Cir. 2018).

1
       The States also seek a wide range of relief under various state laws. Pursuant to PTO 61,
this motion focuses only on pleading deficiencies in the States’ claims arising under federal law,
and Defendants expressly reserve the right to file a motion seeking dismissal of the state-law
claims at the appropriate time.

                                                 2
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 3 of 18




       Second, the States have not alleged sufficient facts to seek relief under federal antitrust

law as parens patriae on behalf of their citizens, much less for supposed harms to their “general

econom[ies].” Hawaii v. Standard Oil. Co. of Cal., 405 U.S. 251 (1972). As the Supreme Court

has explained, “to hold that Congress authorized the State to recover damages for injury to its

general economy . . . would open the door to duplicative recoveries.” Id. at 263–64. The States’

broad complaint appears to attempt just that. See State CAC ¶ 467. Indeed, under the guise of

parens patriae claims, the States seek largely the same relief for similar alleged conduct

currently at issue in many private actions throughout this multidistrict litigation. But the mere

assertion of parens patriae authority is not enough to plausibly allege standing on behalf of state

citizens or the entire state-wide economy.

       The States lack standing to pursue their federal antitrust claims for disgorgement or for

relief on behalf of consumers or state economies. Those claims should therefore be dismissed.

                                         BACKGROUND

       The States assert 18 counts under Section 1 of the Sherman Act and a single count under

various state antitrust and consumer-protection laws, all based on allegations related to 15

different generic drugs. The States do not allege that they purchased any of these drugs directly

from the Defendants.

       The States present their requests for relief under federal and state law in both a

standalone prayer for relief at the conclusion of the State CAC and throughout the complaint’s

factual allegations. Although the source of law and the type of relief sought are not always clear,

the States appear to pursue relief in various capacities:

      As enforcement authorities, State CAC ¶ 22, Prayer for Relief ¶ F;

      As apparent indirect purchasers of generic drugs, State CAC ¶ 22; and



                                                  3
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 4 of 18




      As parens patriae for consumers who have allegedly suffered harm and on behalf of the

       States’ “general economies,” State CAC ¶¶ 17, 22, 467.

In these various capacities, the States appear to seek different forms of particular relief under

federal and/or state law:

      Damages for purchases made by state entities, State CAC ¶ 17, Prayer for Relief ¶ E;

      Damages on behalf of the consumers in the various States, State CAC ¶¶ 17, 22;

      Civil penalties, State CAC ¶ 17, Prayer for Relief ¶ F;

      Injunctive relief, State CAC ¶ 17, Prayer for Relief ¶ C; and

      Other forms of monetary relief, including disgorgement and costs, State CAC ¶ 17,

       Prayer for Relief ¶¶ D, G.

       This motion addresses only the States’ standing to seek monetary relief, including

disgorgement, under federal antitrust law and the States’ standing to seek any form of relief

under federal antitrust law acting as parens patriae on behalf of consumers or the States’

“general economies.” This motion does not address claims or particular requests for relief under

the various state laws.

                                          ARGUMENT

       The States’ federal antitrust claims for disgorgement and relief on behalf of consumers

and state economies both fail. First, Illinois Brick precludes the States’ indirect-purchaser

claims for any monetary relief under federal law, including disgorgement. Second, the States are

precluded from seeking federal relief on behalf of their “general economies,” and they fail to

plead facts showing that they have standing to sue on behalf of their citizens.




                                                 4
        Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 5 of 18




I.      The States Cannot Obtain Monetary Relief Under Federal Law.

        The States cannot obtain monetary relief under federal antitrust law, either through

damages or disgorgement. The right of action for past damages suffered as a result of a violation

of federal antitrust law is set out in Section 4 of the Clayton Act, which provides that “any

person who shall be injured in his business or property by reason of anything forbidden by the

antitrust laws may sue . . . and recover threefold the damages by him sustained . . . .” 15 U.S.C.

§ 15(a). That is the only retrospective damages recovery permitted by the statute. Forward-

looking injunctive relief is authorized by a wholly separate provision—the only federal cause of

action that the States reference here, State CAC ¶ 18—which does not provide for retrospective

recovery. See 15 U.S.C. § 26 (providing only for “injunctive relief . . . against threatened loss or

damage” (emphasis added)).2 The States’ claim for monetary relief is therefore improper under

the cause of action they reference in the State CAC. In re Multidistrict Vehicle Air Pollution,

538 F.2d 231, 234 (9th Cir. 1976) (“Recovery for past losses [e.g., disgorgement] is properly

covered under [Section] 4 [of the Clayton Act, 15 U.S.C. § 15]; it comes under the head of

‘damages.’ . . . [Section] 16 [of the Clayton Act, 15 U.S.C. § 26] does not allow the claimed

relief for past loss.” (citation omitted)).

        In addition, it is well-established that a plaintiff who does not purchase directly from a

defendant cannot recover monetary damages under the Clayton Act. See Illinois Brick, 431 U.S.

at 728–29; see also Wallach v. Eaton Corp., 837 F.3d 356, 365 (3d Cir. 2016) (“[O]nly entities

that purchase goods directly from alleged antitrust violators have statutory standing to bring a

lawsuit for damages.”). As this Court recently recognized with respect to state-law claims

asserted by EPPs and IRPs, indirect purchasers “bring state law claims because they are

2
       The States do not appear to assert 15 U.S.C. § 15 (private cause of action for damages) or
15 U.S.C. § 15c (private cause of action for damages as parens patriae) as causes of action.

                                                 5
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 6 of 18




precluded from asserting federal antitrust claims for damages under the Supreme Court’s

decision in Illinois Brick Co. v. Illinois, which ‘determined that direct purchasers are the only

parties injured in a manner that permits them to recover damages.’” See Opinion, In re: Generic

Pharm. Pricing Antitrust Litig., MDL No. 2724, Dkt. 857 at 2–3 (quoting Howard Hess Dental

Labs. Inc. v. Dentsply Int’l, Inc., 424 F.3d 363, 366 n.2 (3d Cir. 2005)); see generally Illinois

Brick, 431 U.S. at 730 (allowing indirect purchasers standing to sue for passed-on overcharges

would create a “serious risk of multiple liability for defendants”); Hanover Shoe, Inc. v. United

Shoe Mach. Corp., 392 U.S. 481 (1968) (declining to recognize a pass-on defense).

       The same is true for the States. The States do not allege that they are direct purchasers of

the generic drugs at issue and apparently seek “damages” only under various state laws for

overcharges that unidentified State entities allegedly paid as indirect purchasers of those drugs.

See State CAC Prayer for Relief ¶ E (“Award to the Plaintiff States damages, including treble

damages, to the extent sought pursuant to applicable state laws as enumerated in Count Nineteen

of this Consolidated Amended Complaint”).

       Nevertheless, the States attempt to make an end-run around Illinois Brick’s bright-line

rule by calling their request for retrospective recovery “disgorgement” under federal antitrust

law. See State CAC Prayer for Relief ¶ D (“Award to Plaintiff States disgorgement of the

Defendants’ ill-gotten gains . . . to redress Defendants’ violations of federal law or state antitrust

and consumer protection laws to restore competition”).          Recognizing that the recovery of

disgorgement for indirect purchasers would be directly contrary to Illinois Brick’s prohibition on

indirect-purchaser recovery of monetary relief, courts have repeatedly dismissed such claims.

See In re Pre-Filled Propane Tank Antitrust Litig., 893 F.3d at 1059 (“[I]ndirect purchasers

cannot pursue disgorgement, an impermissible attempt to circumvent Supreme Court



                                                  6
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 7 of 18




precedent.”); FTC v. Mylan Labs., Inc., 62 F. Supp. 2d 25, 41–42 (D.D.C. 1999) (dismissing

indirect-purchaser disgorgement claims based on Illinois Brick), modified on other grounds, 99

F. Supp. 2d 1 (D.D.C. 1999); In re Cathode Ray Tube (“CRT”) Antitrust Litig., No. C-07-5944

JST, 2016 WL 3648478, at *13 (N.D. Cal. July 7, 2016), remanded on other grounds sub nom.

Indirect Purchaser Plaintiffs v. Finn, No. 16-16368, 2019 WL 638113 (9th Cir. Feb. 13, 2019)

(indirect-purchaser disgorgement “would create an exception to Illinois Brick that would

swallow the rule, allowing indirect purchasers to routinely recover damages in future antitrust

cases”). The same rationale applies to the States’ claims here. Simply put, the States should not

be allowed to “circumvent” Illinois Brick by seeking monetary relief couched as “disgorgement.”

See Mylan Labs., 62 F. Supp. 2d at 41.3

       The States’ federal antitrust claims for monetary relief, including disgorgement, should

therefore be dismissed.

II.    The States Lack Parens Patriae Standing To Sue For Allegedly Economy-Wide
       Harms Or On Behalf Of Their Citizens.

       To the extent the States seek relief for purported injuries to their “general economies,”

see State CAC ¶ 467, they lack statutory standing to do so. In Standard Oil, the Supreme Court

3
        This Court’s recent opinion denying the Group 1 Defendants’ motions to dismiss certain
state-law claims for unjust enrichment under Illinois Brick is not to the contrary. The Group 1
complaints pleaded state-law causes of action for unjust enrichment. As this Court explained,
under Fed. R. Civ. P. 8(d)(2), a plaintiff may assert causes of action in the alternative, MDL No.
2724, Dkt. 857 at 43-45, so Illinois Brick did not require dismissal of the unjust-enrichment
claims “at this time,” id. at 44, foreseeing that the issue would be revisited once the parties had
developed a more complete factual record in discovery. By contrast here, the States seek
disgorgement as a remedy; they do not plead it as a cause of action. Nor could they. There are
no facts that need to be developed that would change the legal rule—the Clayton Act permits
only one form of retrospective damages recovery, and the States, as indirect purchasers, are
barred from seeking to recover it. That the Court deferred ruling on whether indirect-purchaser
unjust-enrichment claims are incompatible with Illinois Brick under various state laws has no
impact on the viability of a disgorgement remedy as a form of relief for a federal antitrust claim.
Whether Illinois Brick prohibits monetary relief under federal law is a question squarely
presented for resolution at the pleading stage.

                                                7
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 8 of 18




held that States cannot sue under the federal antitrust laws to recover “for the estimated damage

to their respective economies.” 405 U.S. at 262. Congress “could have . . . required violators to

compensate federal, state, and local governments for the estimated damage to their respective

economies caused by the violations. But, this remedy was not selected.”             Id. Moreover,

measuring injuries to a State’s “general economy” is “a task extremely difficult[ ] in the real

economic world rather than an economist’s hypothetical model.” Id. at 262 n.14 (quotation

marks omitted). The Standard Oil Court also recognized that allowing States to pursue such a

sweeping form of relief would raise significant ascertainability and double-recovery concerns.

See id. at 264 (“Even the most lengthy and expensive trial could not in the final analysis, cope

with the problems of double recovery inherent in allowing damages for harm both to the

economic interests of individuals and for the quasi-sovereign interests of the State.”).

       The States similarly lack standing under Article III of the U.S. Constitution to assert

claims in a parens patriae capacity on behalf of their citizens.4 As the Third Circuit has made

clear, “[t]he doctrine of parens patriae can only be used in certain well-defined cases.”

Broselow v. Fisher, 319 F.3d 605, 609 (3d Cir. 2003). A State may sue as parens patriae when

“it can show that it has a ‘quasi-sovereign interest.’” Id. “To do so, the State must articulate ‘an

interest apart from the interests of particular private parties’ that affects a ‘sufficiently

substantial’ segment of its residents.” Id. (quoting Alfred L. Snapp & Son, Inc. v. Puerto Rico ex

rel., Barez, 458 U.S. 592, 607-08 (1982)). The States fail to satisfy this specific and exacting

4
        As noted above, the States do not appear to proceed under the specific federal parens
patriae statute, 15 U.S.C. § 15c. In any event, they do not have standing under that provision, or
any other provision, to recover monetary relief on behalf of indirect-purchaser consumers, who
themselves do not have standing to sue. Kansas v. UtiliCorp United, Inc., 497 U.S. 199, 218–19
(1990); see also Com. of Pa. v. Milk Indus. Mgmt. Corp., 812 F. Supp. 500, 507 (E.D. Pa. 1992)
(“It has further been held that the plaintiff must have suffered a direct injury in order to have
standing to sue. . . . That this rationale applies with equal force to parens patriae actions is
similarly well-settled.”).

                                                 8
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 9 of 18




standard. See State CAC ¶ 17 (“The Plaintiff States seek . . . damages on behalf of various state

and governmental entities and consumers in various Plaintiff States.”).

       First, the States have not alleged an injury apart from the interests of particular private

parties. “In order to maintain [a parens patriae] action, . . . the State must be more than a

nominal party.” Snapp, 458 U.S. at 607. The State CAC, however, seeks relief on behalf of

“particular private parties”: individual consumers who purchased, or were reimbursed for

purchases of, particular, identified products. See id. The States have not alleged a plausible

quasi-sovereign interest and do not have standing to assert the private antitrust claims of generic

drug consumers. See Missouri ex rel. Koster v. Harris, 847 F.3d 646, 652–53 (9th Cir. 2017) (no

parens patriae standing to sue when the only harm alleged was “harm to the egg farmers”).

Allegations about injuries from overcharges that consumers allegedly paid, or injuries that state

agencies allegedly suffered, are not enough to plausibly allege the quasi-sovereign interest

required for parens patriae standing.

       Likewise, parens patriae standing exists only when “individual consumers cannot be

expected to litigate” the claims a state purports to assert on their behalf. Maryland v. Louisiana,

451 U.S. 725, 739 (1981); Koster, 847 F.3d at 652 (applying this requirement).              As the

complaints brought in this multidistrict litigation show, a significant number of purchasers with

standing to assert claims against these Defendants for conduct alleged in the State CAC can seek

relief, and in fact, are already doing so.5      Indeed, Direct Purchaser Plaintiffs, End-Payer



5
        Compare with, e.g., New York ex rel., Abrams v. 11 Cornwell Co., 695 F.2d 34, 39–40
(2d Cir. 1982) (allowing parens patriae action on behalf of intellectually disabled citizens
because it was “highly unlikely that they would be accorded standing in federal court” to
challenge exclusionary housing practices had they tried to bring their own action and concluding
that parens patriae action implicated the state’s quasi-sovereign interests in the “health and well-
being . . . of its residents in general” (quotation marks omitted)), vacated in part on other
grounds, 718 F.2d 22 (2d Cir. 1983) (en banc).

                                                 9
         Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 10 of 18




Plaintiffs, and Indirect-Reseller Plaintiffs have all asserted claims for the same conduct alleged

by the States. The States cannot seek duplicative recovery on behalf of these same purchasers.

         Second, the States do not allege that a “sufficiently substantial segment” of their

populations have suffered an injury. Although there are no “definitive limits on the proportion of

the population of the State that must be adversely affected,” Snapp, 458 U.S. at 607, the State

CAC fails to allege any facts about the number or proportion of individuals in each State who

allegedly suffered harm. As a result, the States lack parens patriae standing.

         Because the States lack the requisite standing to sue as parens patriae, their claims for

relief on behalf of their “general economies” and consumers should be dismissed.

                                         CONCLUSION

         The States lack standing to sue under federal antitrust law for monetary relief, including

disgorgement, and relief on behalf of their “general economies” and consumers. Those claims

should be dismissed for lack of standing as specified in the Motion to Dismiss and Proposed

Order.




                                                 10
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 11 of 18




 Dated: February 21, 2019
 Respectfully submitted,

/s/ Benjamin F. Holt                   /s/ Sheron Korpus
Adam K. Levin                          Sheron Korpus
Benjamin F. Holt                       Seth A. Moskowitz
Justin W. Bernick                      KASOWITZ BENSON TORRES LLP
HOGAN LOVELLS US LLP                   1633 Broadway
555 Thirteenth Street, NW              New York, New York 10019
Washington, D.C. 20004                 Tel: (212) 506-1700
Tel: (202) 637-5600                    Fax: (212) 506-1800
Fax: (202) 637-5910                    skorpus@kasowitz.com
adam.levin@hoganlovells.com            smoskowitz@kasowitz.com
benjamin.holt@hoganlovells.com
justin.bernick@hoganlovells.com        Counsel for Actavis Pharma, Inc.,
                                        Actavis Holdco U.S., Inc.
Counsel for Defendant Mylan
 Pharmaceuticals, Inc.
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 12 of 18




/s/ James W. Matthews                  /s/ W. Gordon Dobie
James W. Matthews                      W. Gordon Dobie
Katy E. Koski                          WINSTON & STRAWN LLP
John F. Nagle                          35 W. Wacker Dr.
FOLEY & LARDNER LLP                    Chicago, IL 60601
111 Huntington Avenue                  Tel: (312) 558-5600
Boston, MA 02199                       Fax: (312) 558-5700
Tel: (617) 342-4000                    WDobie@winston.com
Fax: (617) 342-4001
jmatthews@foley.com                    /s/ Irving Wiesen
kkoski@foley.com                       Irving Wiesen
jnagle@foley.com                       LAW OFFICES OF IRVING L. WIESEN,
                                         P.C.
James T. McKeown                       420 Lexington Avenue - Suite 2400
Elizabeth A. N. Haas                   New York, NY 10170
Kate E. Gehl                           Tel: (212) 381-8774
FOLEY & LARDNER LLP                    Fax: (646) 536-3185
777 East Wisconsin Avenue              iwiesen@wiesenlaw.com
Milwaukee, WI 53202-5306
Tel: (414) 271-2400                    Counsel for Defendant Ascend Laboratories,
Fax: (414) 297-4900                     LLC
jmckeown@foley.com
ehaas@foley.com
kgehl@foley.com

Terry M. Henry
Melanie S. Carter
BLANK ROME LLP
One Logan Square
130 North 18th Street
Philadelphia, PA 19103
Tel: (215) 569-5644
Fax: (215) 832-5644
THenry@blankrome.com
MCarter@blankrome.com

Counsel for Defendant Apotex Corp.
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 13 of 18




/s/ Wayne A. Mack                         /s/ Jason R. Parish
Wayne A. Mack                             Jason R. Parish
Sean P. McConnell                         Bradley J. Kitlowski
Sarah O'Laughlin Kulik                    BUCHANAN INGERSOLL & ROONEY PC
DUANE MORRIS LLP                          1700 K Street, NW
30 S. 17th Street                         Washington, D.C. 20006
Philadelphia, PA 19103                    Tel: (202) 452-7900
Tel: (215) 979-1152                       Fax: (202) 452-7989
wamack@duanemorris.com
spmcconnell@duanemorris.com               Counsel for Defendant Zydus Pharmaceuticals
sckulik@duanemorris.com                    (USA), Inc.

Counsel for Defendant
 Aurobindo Pharma USA, Inc.


/s/ Steven E. Bizar                       /s/ Roger Kaplan
Steven E. Bizar                           Roger Kaplan
John P. McClam                            Aaron Van Nostrand
Tiffany E. Engsell                        GREENBERG TRAURIG, LLP
DECHERT LLP                               500 Campus Drive, Suite 400
2929 Arch Street                          Florham Park, NJ 07932
Philadelphia, PA 19104                    Tel: (973) 360-7900
Tel: (215) 994-4000                       Fax: (973) 295-1257
steven.bizar@dechert.com                  kaplanr@gtlaw.com
john.mcclaim@dechert.com                  vannostranda@gtlaw.com
tiffany.engsell@dechert.com
                                          Counsel for Defendant
Counsel for Defendant Citron Pharma LLC    Dr. Reddy’s Laboratories, Inc.
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 14 of 18




/s/ J. Gordon Cooney, Jr.              /s/ Saul P. Morgenstern
 J. Gordon Cooney, Jr.                 Saul P. Morgenstern
 John J. Pease, III                    Margaret A. Rogers
 Alison Tanchyk                        Alice C.C. Huling
 William T. McEnroe                    ARNOLD & PORTER KAYE SCHOLER LLP
 MORGAN, LEWIS & BOCKIUS LLP           250 West 55th Street
 1701 Market Street                    New York, New York 10019
 Philadelphia, PA 19103                Tel: (212) 836-8000
 Tel: (215) 963-5000                   Fax: (212) 836-8689
 Fax: (215) 963-5001                   saul.morgenstern@apks.com
 jgcooney@morganlewis.com              margaret.rogers@apks.com
 john.pease@morganlewis.com            alice.huling@apks.com
 alison.tanchyk@morganlewis.com
 william.mcenroe@morganlewis.com       Laura S. Shores
                                       ARNOLD & PORTER KAYE SCHOLER LLP
Amanda B. Robinson                     601 Massachusetts Avenue, NW
MORGAN, LEWIS & BOCKIUS LLP            Washington, DC 20001
1111 Pennsylvania Avenue, NW           Tel: (202) 942-5000
Washington, D.C. 20004                 Fax: (202) 942-5999
Tel: (202) 739-3000                    laura.shores@apks.com
Fax: (202) 739-3001
amanda.robinson@morganlewis.com        Abby L. Sacunas (200081)
                                       Peter M. Ryan (81816)
/s/ Jan P. Levine                      COZEN O’CONNOR
Jan P. Levine                          1650 Market Street
Robin P. Sumner                        Philadelphia, PA 19103
Michael J. Hartman                     (215) 665-4785
PEPPER HAMILTON LLP                    (215) 701 2472 (fax)
3000 Two Logan Square                  asacunas@cozen.com
Eighteenth & Arch Streets              pryan@cozen.com
Philadelphia, PA 19103-2799
Tel: (215) 981-4000                    Counsel for Defendant Sandoz Inc.
Fax: (215) 981-4750
levinej@pepperlaw.com
sumnerr@pepperlaw.com
hartmanm@pepperlaw.com

Counsel for Defendant
 Teva Pharmaceuticals USA, Inc.
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 15 of 18




/s/ Steven A. Reed                     /s/ D. Jarrett Arp
Steven A. Reed                         D. Jarrett Arp
MORGAN, LEWIS & BOCKIUS LLP            Melanie L. Katsur
1701 Market Street                     Christopher B. Leach
Philadelphia, PA 19103                 GIBSON, DUNN & CRUTCHER LLP
Tel: (215) 963-5603                    1050 Connecticut Ave., NW
Fax: (215) 963-5001                    Washington, D.C. 20036-5306
steven.reed@morganlewis.com            Tel: (202) 955-8678
                                       Fax: (202) 530-9527
Counsel for Defendant                  jarp@gibsondunn.com
 Glenmark Pharmaceuticals Inc., USA    mkatsur@gibsondunn.com
                                       cleach@gibsondunn.com

                                       Eric J. Stock
                                       Indraneel Sur
                                       GIBSON, DUNN & CRUTCHER LLP
                                       200 Park Avenue
                                       New York, NY 10166
                                       Tel: (212) 351-2474
                                       Fax: (212) 716-0875
                                       estock@gibsondunn.com
                                       isur@gibsondunn.com

                                       Counsel for Defendant Heritage
                                         Pharmaceuticals Inc.
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 16 of 18




/s/ John E. Schmidtlein                /s/ Gerald E. Arth
John E. Schmidtlein                    Gerald E. Arth
Sarah F. Teich                         Ryan T. Becker
WILLIAMS & CONNOLLY LLP                Evan R. Luce
725 Twelfth Street, N.W.               FOX ROTHSCHILD LLP
Washington, D.C. 20005                 2000 Market Street, 20th Floor
Tel: (202) 434-5000                    Philadelphia, PA 19103
Fax: (202) 434-5029                    Tel: (215) 299-2000
jschmidtlein@wc.com                    Fax: (215) 299-2150
steich@wc.com                          garth@foxrothschild.com
                                       rbecker@foxrothschild.com
Counsel for Defendant                  eluce@foxrothschild.com
  Par Pharmaceutical Companies, Inc.
                                       George G. Gordon
                                       Stephen D. Brown
                                       Julia Chapman
                                       DECHERT LLP
                                       2929 Arch Street
                                       Philadelphia, PA 19104
                                       Tel: (215) 994-2000
                                       Fax: (215) 994-2222
                                       george.gordon@dechert.com
                                       stephen.brown@dechert.com
                                       julia.chapman@dechert.com

                                       Counsel for Defendant
                                        Lannett Company, Inc.
       Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 17 of 18




/s/ J. Douglas Baldridge                   /s/ Robert J. Cleary
J. Douglas Baldridge                       Robert J. Cleary
Lisa Jose Fales                            Dietrich L. Snell
Danielle R. Foley                          David A. Munkittrick
VENABLE LLP                                Edward Canter
600 Massachusetts Avenue, NW               PROSKAUER ROSE LLP
Washington, D.C. 20001                     11 Times Square
(202) 344-4000                             New York, NY 10036
jbaldridge@venable.com                     Tel: (212) 969-3000
ljfales@venable.com                        rjcleary@proskauer.com
drfoley@venable.com                        dsnell@proskauer.com
                                           dmunkittrick@proskauer.com
Thomas J. Welling, Jr.                     ecanter@proskauer.com
Benjamin P. Argyle
VENABLE LLP                                Counsel for Defendant Rajiv Malik
1270 Avenue of the Americas
24th Floor
New York, New York 10020
(212) 307-5500
tjwelling@venable.com
bpargyle@venable.com

Counsel for Defendant Sun Pharmaceutical
 Industries, Inc.

/s/ Michael Martinez
Michael Martinez
Steven Kowal
Lauren Norris Donahue
Brian J. Smith
K&L GATES LLP
70 W. Madison St., Suite 3100
Chicago, IL 60602
Tel: (312) 372-1121
Fax: (312) 827-8000
michael.martinez@klgates.com
steven.kowal@klgates.com
lauren.donahue@klgates.com
brian.j.smith@klgates.com

Counsel for Defendant Mayne Pharma Inc.
     Case 2:17-cv-03768-CMR Document 74-1 Filed 02/21/19 Page 18 of 18




                               CERTIFICATE OF SERVICE

      I hereby certify on this 21st day of February 2019, a true and correct copy of the

foregoing was filed electronically and is available for viewing and downloading from the

Court’s ECF System. Notice of this filing will be sent to all counsel of record by operation of

the ECF System.


                                                  /s/ Benjamin F. Holt

                                                  Benjamin F. Holt
